Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20           PageID.234     Page 1 of 16



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                              Criminal Case No. 17-20724
                                                Civil Case No.19-11024

REGGIE L. JACKSON,

           Defendant.
____________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO VACATE,
              SET ASIDE, OR CORRECT SENTENCE AND DENYING
                      CERTIFICATE OF APPEALABILITY

                                   I. INTRODUCTION

       In 2018, Defendant Reggie Jackson pleaded guilty to possession of 15 or more

counterfeit or unauthorized access devices, 18 U.S.C. § 1029(a)(3), aggravated identity

theft, 18 U.S.C. § 1028(a)(1), and three counts of wire fraud, 18 U.S.C. §1343. He was

sentenced to 102 months imprisonment. (ECF No. 37.) Pending before the court is

Defendant’s motion to vacate his sentence under 28 U.S.C. § 2255. For the reasons

stated herein, Defendant’s motion will be denied, and the court will decline to issue a

certificate of appealability.

                                   II. BACKGROUND

       Between August 2015 and May 2017, Defendant orchestrated a multi-layered

mail takeover scheme. (ECF No. 33, PageID.98.) He obtained personal information

from over 1,100 victims, redirected their mail to addresses he controlled, then opened
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20           PageID.235     Page 2 of 16



credit cards in their names, or obtained cellular phones to resell. (Id. at PageID.98–99.)

In total, Defendant submitted false change of address forms for roughly 70 victims. (Id.

at PageID.99.)

       On May 12, 2017, the U.S. Postal Inspection Service executed a search warrant

at Defendant’s residence and found approximately 50 fraudulent credit cards and 47

counterfeit driver’s licenses. Defendant told inspectors there was no reason to “beat

around the bush” as he was caught “red-handed.” (Id.) He then directed inspectors to a

box containing several notebooks filled with names, addresses, and social security

numbers for over 800 more victims. Defendant claimed that he acted alone, but a

search of his cellular phone revealed that other individuals had texted him the names,

dates of birth, and social security numbers of some of his victims. His cellular phone

also contained personally identifying information for hundreds more victims, including

patient records from Camelot Hall Convalescent Center and Sheffield Manor Nursing &

Rehabilitation Center.

       Defendant pleaded guilty. The plea agreement contained a sentencing guidelines

calculation range of 102-121 months, which included various sentencing

enhancements. (Id. at PageID.100–01, 107.) The plea agreement also contained an

appeal waiver. (Id. at PageID.104.) The court ultimately sentenced Defendant to 102

months’ imprisonment. (ECF No. 37, PageID.140.) Defendant did not appeal his

sentence to the Sixth Circuit but now challenges certain sentencing enhancements in

the instant motion.




                                            2
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20             PageID.236      Page 3 of 16



                                      III. STANDARD

       Under § 2255, a prisoner sentenced by a federal court may “move the court

which imposed the sentence to vacate, set aside or correct the sentence” on the

grounds “that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. §2255(a). As “[§] 2255 is not a substitute for a direct

appeal,” Regaldo v. United States, 334 F.3d 520, 528 (6th Cir. 2003) (citing United

States v. Frady, 456 U.S. 152, 167–68 (1982)), “a prisoner must clear a significantly

higher hurdle than would exist on direct appeal” to merit collateral relief. Frady, 456 U.S.

at 166. Consequently, “[t]o prevail on a § 2255 motion alleging constitutional error, the

defendant must establish an error of constitutional magnitude which had a substantial

and injurious effect or influence on the proceedings.” Watson v. United States, 165 F.3d

486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993)).

Though non-constitutional errors are generally outside the scope of § 2255 relief, see

United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000), a defendant can prevail on a

§ 2255 motion alleging non-constitutional error “establish[ing] a ‘fundamental defect

which inherently results in a complete miscarriage of justice, or, an error so

egregious that it amounts to a violation of due process.’” Watson, 165 F.3d at 488

(quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990)).




                                              3
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20            PageID.237     Page 4 of 16



                                     IV. DISCUSSION

        Defendant’s motion to vacate contains four challenges to the various

enhancements that applied at sentencing and three claims relating to the alleged

ineffectiveness of his legal representation. The court will address each claim in turn.

                             A. Guideline Challenge Claims

        Defendant challenges his guidelines enhancements for obstruction of justice, use

of sophisticated means, and production of counterfeit access devices. (ECF No. 39,

PageID.152, 154, 156, 159.) Defendant argues that his sentence range should have

been between 65–75 months. (ECF No. 45, PageID.205.) The Government argues that

Defendant procedurally defaulted on his various attacks to his sentencing

enhancements. (ECF No. 43, PageID.175.) In the alternative, the Government asserts

that Defendant’s claims are not cognizable on collateral review. (Id. at PageID.176–77.)

1. Procedural Default

        The Government argues that Defendant procedurally defaulted on his challenges

to the sentencing enhancements by failing to raise those arguments on direct appeal.

(ECF No. 43, PageID.176.) Defendant responds that he agreed to plead guilty and to

accept the guideline enhancements on the advice of his attorney. (ECF No. 45, PageID.

202.)

        Generally, “claims not raised on direct appeal may not be raised on collateral

review unless the petitioner shows cause and prejudice.” Massaro v. United States, 538

U.S. 500, 504 (2003). Habeas defendants must show cause and actual prejudice to

overcome the bar of procedural default that applies when they fail to pursue a claim on

direct appeal. Jones v. Bell, 801 F.3d 556, 563 (6th Cir. 2015). Cause is shown when



                                             4
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20              PageID.238     Page 5 of 16



“some objective factor external to the defense” such as the development of new law,

prevented the defendant from raising the issue earlier. Coleman v. Thompson, 501 U.S.

722, 753 (1991). Prejudice requires that the alleged error worked to the defendant’s

“actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982). Alternatively, a

defendant can overcome procedural default by proving he is actually innocent. Bousley

v. United States, 523 U.S. 614, 622 (1998). Here, Defendant makes no claim of actual

innocence.

       As part of his plea agreement, Defendant signed an appeal waiver in which he

waived “any right” to appeal his sentence “on any grounds” if sentenced to fewer than

121 months. (ECF No. 33, PageID.104.) In fact, the court sentenced Defendant to 102

months’ incarceration, activating Defendant’s waiver of the right to challenge the

calculation of his sentencing guidelines. Courts have routinely held that appeal waivers

are insufficient to demonstrate cause and overcome procedural default. See United

States v. Williams, No. 16-cr-20078, 2018 WL 7635136, at *4 (E.D. Mich. Nov. 13,

2018) (Patti, M.J.) (collecting cases). Accordingly, the court concludes that Defendant

procedurally defaulted on his enhancement challenges and that he has failed to

demonstrate cause, let alone prejudice, necessary to pursue such claims on collateral

review.

2. Cognizability of Enhancement Challenges

       Even if Defendant had not procedurally defaulted his claims, his enhancement

challenges are not cognizable under § 2255. Claims that do not assert a constitutional

or jurisdictional challenge are generally not cognizable on collateral review unless they



                                              5
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20          PageID.239     Page 6 of 16



involve a “fundamental defect which inherently results in a complete miscarriage of

justice.” Davis v. United States, 417 U.S. 333, 346 (1974). This is a high standard met

only under “exceptional circumstances” Hill v. United States, 368 U.S. 424, 428 (1962)

and necessarily means that not “every asserted error of law can be raised on a § 2255

motion.” Davis, 417 U.S. at 346. Guideline calculation challenges do not meet this high

standard. See, e.g., Bullard v. United States, 937 F.3d 654, 658–59 (6th Cir. 2019);

Snider v. United States, 908 F.3d 183, 189–91 (6th Cir. 2018); Johnson v. United

States, No. 19-2203, 2020 U.S. App. LEXIS 9106, at *4 (6th Cir. Mar. 23, 2020).

       Defendant’s guideline claims do not have a constitutional component; he simply

challenges the factual predicates for the enhancements to which he agreed when he

pleaded guilty. Accordingly, Defendant’s enhancement claims are not cognizable on

collateral review and will be denied. 1

                       B. Ineffective Assistance of Counsel Claims

       Defendant claims his counsel was deficient based on counsel’s failure to file

motions or briefs, his performance during sentencing, and his failure to challenge

Defendant’s enhancements. (ECF. No. 39, PageID.160.) The Government responds

that none of the arguments advanced by Defendant demonstrate that his attorney

provided ineffective assistance.

       To establish ineffective assistance of counsel under the Sixth Amendment,

Defendant must satisfy the two-prong test outlined in Strickland v. Washington, 466

U.S. 668 (1984). Defendant must first show that his counsel’s performance was




       1For the reasons explained in the next section, Defendant’s guidelines
challenges may also be denied because they are meritless. See infra Part IV.B.3.
                                            6
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20             PageID.240     Page 7 of 16



deficient, which “requires a showing that counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687.

Courts must afford defense attorneys “wide latitude” in making tactical decisions and, in

analyzing their conduct under the Sixth Amendment, must make “every effort” to

“eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective

at the time.” Id. at 689. Defense counsel is entitled to a “strong presumption” that he

made “all significant decisions in the exercise of reasonable professional judgment.”

Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland, 466 U.S. at 690).

       If a defendant succeeds in proving deficient performance, he must next show that

the deficient performance resulted in actual prejudice. Prejudice requires more than

“some conceivable effect on the outcome of the proceeding.” Strickland, 466 U.S. at

693–94. Rather, a defendant must demonstrate “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. None of the counsel’s alleged errors in the instant matter constitute

deficient performance.

1. Failure to File Unspecified Motions

       Defendant claims his counsel’s performance was deficient because counsel

failed to file motions on his behalf. (ECF No. 39, PageID.160.) Defendant argues the

only motion his attorney filed was to remove himself as the “paid attorney” and be

replaced as Defendant’s “public defender” so that he could be paid twice. (ECF No. 39,

PageID.160.) Defendant claims after this court denied that motion, counsel put forth “no

effort” into his defense. (Id.)



                                             7
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20              PageID.241      Page 8 of 16



       Defendants must specify their requested grounds for relief and the specific facts

to support those grounds. Rules Governing § 2255 Proceedings, Rule 2. Defendant fails

to state what motions he believes his attorney should have filed. Such general

allegations, devoid of any factual detail or analysis, are insufficient to establish deficient

attorney performance. United States v. Cosgrove, 637 F.3d 646, 663 (6th Cir. 2011)

(“[C]onclusory assertions of ineffective assistance are not adequate.”).

       To succeed on an ineffective assistance of counsel claim, Defendant must

demonstrate that counsel committed specific errors of a constitutional dimension;

general assertions that counsel could have done “more” or that his attorney performed

poorly do not warrant habeas relief. See Storey v. Vasbinder, 657 F.3d 372, 374 (6th

Cir. 2011) (“[I]n order to obtain a new trial on ineffective-assistance grounds, the

petitioner must do more than show that he had a bad lawyer—even a really bad one.”).

Defense counsel has no obligation to file frivolous motions, and counsel does not

provide ineffective assistance when he declines to do so. United States v. Martin, 45 F.

App’x 378, 381 (6th Cir. 2002); Krist v. Foltz, 804 F.2d 944, 946 (6th Cir. 1986).

       At Defendant’s sentencing hearing, his attorney argued that Defendant’s

“position from the beginning [was] to not file motions and to accept responsibility.” (ECF

No. 46, PageID.214.) Defendant does not demonstrate how this strategy amounted to

deficient attorney performance, nor does he specify what motions his attorney should

have filed. The record shows Defendant hoped that the Government would move for a

downward departure on his sentence under U.S. Sentencing Guidelines Manual §

5K1.1 (“5K”), but that such a motion was not filed because, as Defendant’s attorney

stated, Defendant “didn’t know enough bad guys to get that 5K.” (ECF No. 46,



                                              8
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20            PageID.242     Page 9 of 16



PageID.214.) However, “the fact that a particular defense was unsuccessful does not

prove ineffective assistance of counsel.” Ward v. Hall, 592 F.3d 1144, 1164 (11th Cir.

2010).

         Unsatisfied with the sentence ultimately imposed, Defendant cannot now claim

that his attorney rendered deficient performance by failing to file unspecified motions. A

defendant who makes no particularized showing of what additional motions could have

been filed fails to satisfy his burden of proving either deficient attorney performance or

prejudice. Nor can Defendant establish that counsel’s strategy to “accept responsibility”

was not an “objectively reasonable” trial strategy under the circumstances of the case.

Miller v. Francis, 269 F.3d 609, 616 (6th Cir. 2001); see also Summers v. Warden

Chillicothe Corr. Inst., No. 17-3487, 2018 WL 2166198, at *3 (6th Cir. Feb. 20, 2018)

(denying a certificate of appealability where the district court concluded that counsel’s

strategy of accepting responsibility did not constitute deficient attorney performance);

(ECF No. 46, PageID.214.)

2. Counsel’s Performance at Sentencing

         Next, Defendant claims his counsel’s performance at sentencing was deficient

because “no briefs were addressed prior to sentencing, [and] no arguments addressed

at sentencing.” (ECF No. 39, PageID.160.) Defendant claims his counsel led him to

believe “there was no need to object nor file anything because that only makes Judge

Cleland and Prosecutors mad.” (ECF No. 39, PageID.160.) The record of this case

proves otherwise and demonstrates that counsel did, in fact, advance several

arguments in a sentencing memorandum and at Defendant’s sentencing hearing.

         In his sentencing memorandum, counsel challenged Defendant’s loss



                                             9
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20              PageID.243      Page 10 of 16



 calculation. Specifically, counsel argued the loss calculated of over $550,000 by using

 1,100 cards was incorrect because few of the cards were activated or utilized, meaning

 that the actual loss amount was a fraction of the calculated total. (ECF No. 35,

 PageID.131.) This is the exact argument Defendant now asserts that his attorney

 should have advanced at sentencing. (ECF No. 39, PageID.159.) Additionally, counsel

 requested a variance based in part on the loss calculation and in part on Defendant’s

 compliance with the terms of his pre-trial release and personal characteristics. (ECF No.

 35, PageID.132–33.)

        Defendant’s attorney put forth similar arguments at the sentencing hearing.

 Defendant’s attorney again challenged the $500 loss multiplier and presented mitigating

 factors in support of a variance. (ECF No. 46, PageID.214–216.) At no time during the

 sentencing hearing did Defendant take issue with the arguments advanced by his

 attorney. That the court rejected counsel’s requested sentence does not mean counsel

 provided deficient performance. See Ward, 592 F.3d at 1164. Defendant’s claim will be

 denied.

 3. Ineffective Assistance Related to Guideline Enhancements

        Finally, Defendant again challenges his enhancements by repackaging them as

 ineffective assistance of counsel claims. As the court previously explained, challenges

 to guideline errors by themselves are not cognizable on collateral view. United States v.

 Snider, F.3d 183, 189–92 (6th Cir. 2018). Nevertheless, the failure of counsel to object

 to an error in the pre-sentence report’s calculation of the sentencing guidelines can give

 rise to a claim for ineffective assistance. Howard v. United States, 743 F.3d 459, 464

 (6th Cir. 2014). Further, “a failure to investigate, participate in, and prepare for the



                                               10
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20            PageID.244      Page 11 of 16



 sentencing proceedings” establishes deficient performance. Arredondo v. United States,

 178 F.3d 778, 788 (6th Cir. 1999). Defendant points to no such errors in this case.

        Defendant claims that the sophisticated means enhancement under U.S.

 Sentencing Guidelines Manual § 2B1.1(b)(10)(C) does not apply as his actions were not

 complex or intricate. The sentencing guidelines define sophisticated means as

 “especially complex or especially intricate offense conduct pertaining to the execution or

 concealment of an offense.” Id. Courts look to the totality of the defendant’s conduct, not

 the individual steps of the scheme, in determining whether the offense involved

 sophisticated means. United States v. Masters, 216 F. App’x 524, 526 (6th Cir. 2007).

 The enhancement can apply even if none of the parts of the scheme, standing alone,

 are particularly complex or intricate. United States v. Mahmud, 541 F. App’x 630, 636

 (6th Cir. 2013).

        The Government argues that Defendant’s scheme was sophisticated and points

 to the case of United States v. Vaughn, 159 F. App’x 287 (2d Cir. 2005) in which the

 Second Circuit held that the enhancement applied to a defendant who did little more

 than possess false identification cards and equipment to make the cards. Id. at 288. In

 this case, the Government argues, Defendant’s crimes were even more complex

 because he purchased stolen identifies off of the internet, created false identification

 cards with the stolen information, used those cards to open credit accounts in the

 victims’ names, and relied on various addresses to conceal his activities. (ECF No. 43,

 PageID.184–85.) The Sixth Circuit has held that similar conduct justifies the

 enhancement. See United States v. Masters, 216 F. App’x 524, 526 (6th Cir. 2007)




                                             11
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20            PageID.245     Page 12 of 16



 (applying enhancement to defendant who filed false credit applications using

 information obtained from publicly available reference materials).

        The facts of Vaughn and Masters are similar to the facts of this case and

 demonstrate that the enhancement was appropriate. Defendant participated in a multi-

 prong scheme to defraud his victims. Text messages on his phone indicate that he

 received the names, dates of birth, and social security numbers for “hundreds of

 additional victims” (ECF No. 33, PageID.100.) In total he amassed over 800 names,

 addresses, dates of birth, and social security numbers. Defendant purchased stolen

 identities from various sources with that information and used the stolen identities to

 create counterfeit driver’s licenses with his photograph. He then used the fake

 identification cards to open credit card accounts and also used various addresses

 throughout Detroit to hide his involvement in the scheme. In total the Defendant

 possessed roughly 50 fraudulent credit cards and 47 fraudulent drivers’ licenses. The

 court concludes that counsel did not err in failing to raise what would have been a

 frivolous challenge to the sophisticated means enhancement given these facts.

        Next, Defendant appears to argue that his counsel’s performance was deficient

 for failing to challenge the enhancement for the production of unauthorized or

 counterfeit access devices under U.S. Sentencing Guidelines Manual § 2B1.1(b)(11).

 Credit cards and gift cards in which the magnetic strip has been re-encoded with

 information from a stolen credit card account and driver’s licenses all constitute “access

 devices.” See United States v. Bridges, 739 F. App’x 323, 326–27 (6th Cir. 2018);

 United States v. Jacobs, 545 F. App’x 365, 367 (6th Cir. 2013). Defendant was found in

 possession of not only stolen identification information but also counterfeit credit cards



                                             12
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20              PageID.246        Page 13 of 16



 and driver’s licenses with “altered” photographs. (ECF No. 33, PageID.99.) He also

 claimed that he worked alone. The application notes for the guidelines provide that this

 precise conduct justifies the enhancement. U.S. Sentencing Guidelines Manual § 2B1.1

 ctm. n.10(C)(ii) (“A defendant obtains an individual’s name and address from a source

 (e.g., from a driver’s license in a stolen wallet) and applies for, obtains, and

 subsequently uses a credit card in that individual’s name. In this example, the credit

 card is the other means of identification that has been obtained unlawfully.”). Based on

 these facts, counsel was not ineffective for failing to challenge the production

 enhancement, particularly given counsel’s stated strategy of accepting responsibility.

 Miller, 269 F.3d at 616 (6th Cir. 2001); see also Summers, No. 17-3487, 2018 WL

 2166198, at *8 (denying a certificate of appealability where the district court concluded

 that counsel’s strategy of accepting responsibility did not constitute deficient attorney

 performance).

        Defendant also seems to imply that the production enhancement should not

 apply to him because someone else created the counterfeit devices. (ECF No. 45,

 PageID.203–24.) But Defendant need not have personally created the accesses

 devices for the enhancement to apply; the enhancement still applies if the offense

 involved the production of access devices. The guidelines define “offense” as “the

 offense of conviction and all relevant conduct.” U.S. Sentencing Guidelines Manual

 §1B1.1 cmt. n.1(I). The term “relevant conduct” is defined as “all acts and omission

 committed . . . induced, procured, or willfully caused by the defendant.” Id. at

 §1B1.3(a)(1)(A). Assuming, arguendo, that Defendant did not physically produce the

 access devices, he still obtained the information used to create the access devices,



                                              13
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20            PageID.247     Page 14 of 16



 provided that information to a third-party who made the device, and then used the

 fraudulent access devices as part of his scheme. The enhancement applies under these

 circumstances because, at a minimum, Defendant “procured or willfully caused” the

 production of the access devices. See also United States v. Taylor, 818 F.3d 671, 678

 (11th Cir. 2016) (rejecting defendant’s argument that first-hand involvement in the

 production of access devices is necessary for the enhancement to apply).

        Defendant’s final argument is difficult to decipher, but it appears that Defendant

 intends to challenge his attorney’s performance related to the calculation of his loss

 amount. (ECF No. 39, PageID. 160.) The guidelines require the court to make only a

 “reasonable estimate of the loss.” U.S. Sentencing Guidelines Manual §2B1.1 cmt.

 n.3(C). In cases involving unauthorized access devices, the guidelines allow the court to

 assess a loss of $500 for each access device. Id. at § 2B1.1 cmt. n.3(F)(i). The Sixth

 Circuit has repeatedly affirmed this method for calculating the loss amount based on an

 estimate of no less than $500 per access device. See United States v. Moon, 808 F.3d

 1085, 1090–91 (6th Cir. 2016); United States v. Beuns, 614 F. App’x 284, 287–88 (6th

 Cir. 2015); United States v. Shifu Lin, 508 F. App’x 398, 403–04 (6th Cir. 2012); United

 States v. Lyles, 506 F. App’x 440, 444–45 (6th Cir. 2012); United States v. Gilmore, 431

 F. App’x 428, 430–31 (6th Cir. 2011). There is no requirement to prove that each

 account was useable. Moon, 808 F.3d at 1092.

        The $500 multiplier used to calculate Defendant’s loss amount was appropriate,

 and Defendant therefore identifies no issue with his attorney’s performance in that

 regard. The notebook found in Defendant’s apartment contained over 800 victims’

 names, with addresses, dates of birth, and social security numbers, and his phone



                                             14
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20               PageID.248     Page 15 of 16



 contained patient records, social security numbers, and dates of birth for hundreds

 more. (ECF No. 33, PageID.100.) With this information, Defendant obtained roughly 50

 fraudulent credit cards and 47 fraudulent drivers’ licenses. Defendant possessed unique

 identification information for over 1,100 victims resulting in a loss estimate of over

 $550,000 when using the $500 multiplier. (ECF No. 43, PageID.191.) The Government

 need not prove the usability of each account. Thus, counsel was not ineffective by

 failing to challenge this method of calculation. McQueen v. Scroggy, 99 F.3d 1302, 1328

 1996 (6th Cir. 1996) (“[I]t is not ineffective assistance to fail to raise erroneous claims.”).

        None of Defendant’s arguments demonstrate that his attorney rendered

 constitutionally deficient performance. Defendant’s motion to vacate will be denied.

                           V. CERTIFICATE OF APPEALABILITY

        Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

 unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

 may be issued “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that reasonable

 jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were ‘adequate to

 deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In this case, the court

 concludes that reasonable jurists would not debate the court’s ruling. Therefore, the

 court will deny a certificate of appealability.

                                       VI. CONCLUSION

        For the reasons explained above, Defendant has not articulated any legitimate



                                               15
Case 2:17-cr-20724-RHC-EAS ECF No. 47 filed 04/24/20                              PageID.249   Page 16 of 16



 claim for habeas relief. His challenges to certain guideline enhancements are

 procedurally defaulted, not cognizable on collateral review, and factually meritless. His

 claims for ineffective assistance of counsel related to these enhancements and other

 non-errors similarly fail. Accordingly,

            IT IS ORDERED that Defendant’s motion to vacate (ECF No. 39) is DENIED.

            IT IS FURTHER ORDERED and a Certificate of Appealability is DENIED.

                                                          s/Robert H. Cleland        /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE

 Dated: April 24, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, April 24, 2020, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
 S:\Cleland\Cleland\HEK\Habeas\17-20724.JACKSON.2255.HEK.RHC.docx




                                                                    16
